J-S46044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CHRISTINE A. AMOS                            :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
               v.                                :
                                                 :
                                                 :
    MATTHEW AMOS                                 :
                                                 :
                       Appellant                 :   No. 2043 MDA 2016

                Appeal from the Order Dated November 17, 2016
                In the Court of Common Pleas of Dauphin County
                    Civil Division at No(s): 2012 CV 6454 DV


BEFORE:       BOWES, OLSON, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED SEPTEMBER 18, 2017

        Appellant, Matthew Amos, appeals from the order entered in the Court

of    Common        Pleas   of   Dauphin       County   approving   the   Report   and

Recommendation of the Divorce Master on issues of equitable distribution,

alimony pendent lite, alimony, counsel fees, and costs.             In entering such

order, the court also dismissed Appellant’s Exceptions to the Master’s Report

as untimely filed. On appeal, Appellant contends that the court erroneously

dismissed his exceptions, as he substantially complied with rules governing

the timing of such filings. We affirm.

        The trial court aptly provides a factual and procedural history of the

case as follows:


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S46044-17


     On December 11, 2015, the parties, both represented by counsel
     at the time, entered into a Stipulation with regard to procedural
     aspects of the divorce matter, leaving unresolved the related
     claims, and agreed to a bifurcated divorce. The decree in
     divorce was filed on December 14, 2015. The parties then
     proceeded on with the unresolved issues of equitable
     distribution, alimony pendente lite, alimony, counsel fees and
     costs. Two days of hearings were held before the divorce Master
     on January 25 and 26, 2016. Husband’s counsel had withdrawn
     his representation before the hearings and Husband chose to
     represent himself at the hearings.

     On September 30, 2016, the Divorce Master issued a
     comprehensive,    fifty-two    (52)  page    Report   and
     Recommendation. The previous day, September 29, 2016, the
     Divorce Master sent an email to both Husband and Wife’s
     Counsel, Diane Radcliff advising them that the Report and
     Recommendation would be filed [with the Prothonotary] on
     September 30, 2016.

     On Thursday, October 20, 2016, at 4:59 p.m., Husband emailed
     his Exceptions to the Master’s Report with a notation “your copy
     paper will fp;;ow [sic].” On Friday, October 21, 2016, at 10:49
     a.m., the Divorce Master emailed Wife’s counsel with an email
     copy of the Exceptions since she had not been copied on the
     email sent by Husband to the Divorce Master.

     The Divorce Master also indicated to Husband in that same email
     that “I assume you filed these in the Prothonotary’s office as
     required, I do not require a paper copy of them. I do not
     address the Exceptions, the Court will address them.”       On
     October 21, 2016, at 11:25 a.m. that same morning, Husband
     hand delivered a paper copy to the Divorce Master, but not to
     the Prothonotary.

     On October 26, 2016, the court issued an Order indicating that,
     while Husband had emailed Exceptions to the Divorce Master, no
     paper filing of Exceptions were [sic] filed with the Prothonotary.
     On October 27, 2016, the court filed an Amended Order to clarify
     that a paper copy of Exceptions were [sic] delivered to the
     Divorce Master, but again that no paper copy of Exceptions had
     been filed with the Prothonotary; therefore none were [sic]
     docketed with the court.


                                   -2-
J-S46044-17


     Wife’s counsel filed a Praecipe to Transmit the Record on October
     27, 2016. On October 31, 2016, thirty-one (31) days after the
     Divorce Master’s Report and Recommendation was filed,
     Husband delivered by certified mail a copy of his Exceptions filed
     October 31, 2016, to [the lower] court’s Chambers.             On
     November 15, 2016, Plaintiff filed and [the lower] court received
     Plaintiff’s Petition to Strike Defendant’s Exceptions to the
     Master’s Report and Recommendation filed on September 30,
     2016.[]

Lower Court Opinion, filed 11/17/2016, at 1-2.

     On November 17, 2016, the lower court entered an order approving

the Report and Recommendation of the Divorce Master. As for Appellant’s

exceptions to the Report, the court determined that Appellant filed them

beyond the 20-day filing period established by Pa.R.C.P. 1920.55-2(b), infra,

even though the Report contained a proper notice advising him of the

deadline. The court further rejected the position that Appellant was unaware

of where to file exceptions, as the docket, dating back to 2012,

demonstrated that numerous filings, including the Master’s Report and

Recommendation itself, had been made in the Prothonotary’s office. Having

determined that Appellant filed no exceptions within 20 days of the filing of

the Master’s Report as required by law, the court entered an order approving

the Report and Recommendation of the Master. This timely appeal follows.

     Appellant presents the following questions for our review:

     DID THE LOWER COURT ERR AS A MATTER OF LAW OR
     ABUSE ITS DISCRETION IN CONCLUDING THAT NO
     EXCEPTIONS WERE FILED OR IN DECLINING TO
     DISREGARD  APPELLANT’S   FAILURE  TO   FILE   HIS
     EXCEPTIONS WITH THE PROTHONOTARY BY THE DUE
     DATE (OCTOBER 20, 2016) PURSUANT TO PA.R.C.P. 126
     WHERE THE EXCEPTIONS WERE FILED WITH THE

                                    -3-
J-S46044-17


       PROTHONOTARY ON OCTOBER 31, 2016 AND HAD BEEN
       EMAILED TO THE DIVORCE MASTER ON OCTOBER 20, 2016
       WITHIN THE TIME PERIOD FOR THE FILING OF
       EXCEPTIONS?


Appellant’s brief at 4.

       In order to preserve an issue for appeal, a party must file a timely

exception to the Master’s Report pursuant to Pa.R.C.P. 1920.55-2(b). The

rule provides:

       Within twenty days of the date of receipt or the date of mailing
       of the master's report and recommendation, whichever occurs
       first, any party may file exceptions to the report or any part
       thereof, to rulings on objections to evidence, to statements or
       findings of fact, to conclusions of law, or to any other matters
       occurring during the hearing. Each exception shall set forth a
       separate objection precisely and without discussion. Matters not
       covered by exceptions are deemed waived unless, prior to entry
       of the final decree, leave is granted to file exceptions raising
       those matters.

Pa.R.C.P. 1920.55-2(b).

       Here, Appellant acknowledges that he did not adhere strictly to Rule

1920.55-2(b)’s filing requirements, but he argues that he “substantially

compl[ied]” with the spirit of the rule when he emailed his exceptions

directly to the Master just one hour after the expiration of the twenty-day

filing period expressed in Rule 1920.55-2(b).1 Appellant also attributes his
____________________________________________


1
  In this respect, it is noteworthy that Appellant did not seek the court’s
permission to file exceptions belatedly, which he accomplished on October
31, 2016, 31 days after the Master filed his Report. See Sipowicz v.
Sipowicz, 517 A.2d 960 (Pa.Super. 1986) (Finding waiver for late filing of
exceptions where the record reflected “that permission for the late filing was
neither requested [of] or granted by the lower court.”).



                                           -4-
J-S46044-17



belated and misdirected email “filing” to the Master’s failure to inform him

where to file exceptions. Appellant’s arguments afford him no relief.

      Our rules of civil procedure set forth a scheme contemplating that

filings in divorce or annulment proceedings shall be made with the

prothonotary of the court of common pleas having jurisdiction over the

action. This requirement is evident from the outset of the scheme, where

Pa.R.C.P. 1920.3, Commencement of Action, provides that “[a]n action shall

be commenced by filing a complaint with the prothonotary.”           Pa.R.C.P.

1920.3.   Consonant with Rule 1920.3, subsequent rules provide that the

court may thereafter appoint a master, who shall conduct a hearing and

“file” the record and a Report (Rules 1920.51, 1920.53, and 1920.55-2(a)),

that the Master’s Report shall be subject to the parties’ respective right to

“file” exceptions (Rule 1920.55-2(b), (c)), and that the court shall review

the Report and any filed exceptions prior to entering a final decree on the

matter (Rule 1920.55-2(c), (d)).

      The rules, therefore, require that the complaint, the contents of the

record, the Master’s Report, and any party exceptions to the Master’s Report

shall be filed with the court to allow the court to review the matter and enter

a final decree.   As expressed in Rule 1920.3, the court’s filing office for

matters of this kind is the prothonotary’s office. An email addressed to the

Master, therefore, does not amount to a “filing” with the court as that term

is contemplated under our rules. Consequently, we reject Appellant’s claim




                                     -5-
J-S46044-17



that he “substantially complied” with the filing requirements of Rule

1920.55-2.

       Likewise, we discern no merit to Appellant’s argument in the

alternative that his October 31, 2016, filing was fatally belated only because

the Master’s Report failed to specify where to file exceptions, thus providing

inadequate notice.2 Rule 1920.55-2(2) requires only that a Master’s Report

provide written notice of the right to file exceptions; it does not require

notice of where to file. The Master’s Report, here, set forth proper notice of

Appellant’s right to file exceptions, which, when read in light of pertinent

state rules of civil procedure discussed above, offered clear direction that

such a filing shall be made with the court, through the prothonotary.

       In the case sub judice, moreover, the direction supplied by our state

rules was amplified in applicable local rules.    Specifically, Dauphin County

Local Rule 1920.51(14) specifies “[a]n original and a copy of Exceptions to

the Divorce Master’s Report and Recommendation shall be filed with the

Prothonotary’s Office….”         See D.C.C.R. No. 1920.51(14).   Also, docket

entries in this matter indicate that Appellant, himself, made previous filings




____________________________________________


2
  Appellant does not dispute that the Master’s Report provided notice that it
had been filed with the Office of the Prothonotary of Dauphin County and
that the parties had twenty days in which to file exceptions.



                                           -6-
J-S46044-17



with the Prothonotary.         Accordingly, Appellant’s argument in this regard

fails. 3

       Finally, Appellant baldly argues that, to the extent the prescribed filing

period set forth in Rule 1920.55-2(b)’s is designed to avoid unduly

prejudicing the other party, his delay in filing exceptions must be considered

inconsequential compared to the several months taken by the Master to file

his Report and Recommendation.             However, Appellant fails to explain how

the time taken for the Master to prepare and file his 52-page Report and

Recommendation relates in any way to a party’s responsibility under our

rules of civil procedure to file timely exceptions to the Report. As such, this

claim, too, is without merit.

       With nothing in the record evincing that the Master committed an error

of law or misled Appellant in any way with respect to his rights to file

exceptions to the Master’s Report, we reject Appellant’s present claim.

Accordingly, we affirm the order entered below.

       Order is AFFIRMED.




____________________________________________


3
   That Appellant chose to proceed pro se does not diminish the significance
of Rule 1920.55-2(b) or relieve Appellant of his obligation under the rule to
file timely exceptions. See Blatz v. Blatz, 603 A.2d 666 (Pa.Super. 1992)
(holding appellant’s decision to self-represent did not excuse his failure to
file timely exceptions).



                                           -7-
J-S46044-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/18/2017




                          -8-